17 Mich. App. 22 (1969)
168 N.W.2d 909
PEOPLE
v.
KINDELL
Docket No. 6,131.
Michigan Court of Appeals.
Decided April 21, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Robert F. Leonard, Prosecuting Attorney, and Dennis C. Karas, Assistant Prosecuting Attorney, for the people.
Frank L. Talkow, for defendant on appeal.
*23 BEFORE: J.H. GILLIS, P.J., and LEVIN and BRONSON, JJ.
PER CURIAM:
The defendant pled guilty to uttering and publishing a forged check[1] and was sentenced to 10 to 14 years' imprisonment. He appeals, asserting that his plea was induced by charge and sentence concessions promised by the prosecutor.
The claim that his plea was induced by a promise that another charge pending against him would not be prosecuted is supported in the record.[2] However, no claim is made that the promise not to prosecute that charge was not fulfilled. A fulfilled promise of charge reduction is not a ground for vacating a guilty plea even if the plea was induced thereby. People v. Byrd (1968), 12 Mich App 186. (Opinions of R.B. BURNS and LEVIN, JJ.)
The defendant supports his assertion that he was promised a sentence concession with an affidavit stating that he was led to believe by the prosecutor's staff or office that his sentence would be "very minor." The affidavit does not identify the person in the prosecutor's office or on his staff who led the defendant to that belief, nor does it state what such unidentified person said or did that prompted the defendant to entertain that belief. The trial judge did not err in failing to order a testimonial hearing on this issue. See People v. Scruggs (1968), 14 Mich App 47 and People v. Dickerson (1969), 17 Mich App 201; contrast People v. Bartlett (1969), 17 Mich App 205.
Affirmed.
NOTES
[1]  MCLA § 750.249 (Stat Ann 1962 Rev § 28.446).
[2]  In this case, the trial judge stated that even though the Michigan Supreme Court, 380 Mich 754, has stayed all proceedings under and in pursuance of our Court's opinion and judgment in People v. Taylor (1968), 9 Mich App 333, he made it a practice to follow the guidelines suggested in Taylor, including questioning the defendant as to bargaining for charge and sentence concessions.